IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs August 30, 2011

                STATE OF TENNESSEE V. SUSAN RENEE BISE

              Direct Appeal from the Criminal Court for Greene County
                     No. 09-CR-353    John F. Dugger, Jr., Judge


              No. E2011-00005-CCA-R3-CD - Filed September 15, 2011




J OHN E VERETT W ILLIAMS, J., concurring in results only.

       Judge Glenn, Judge Woodall, and I all agree that the trial court inappropriately applied
a single enhancement factor when considering the defendant’s sentence. I write separately
because each of us has different opinions as to what process should be used in determining
the end result in circumstances in which the trial court inappropriately applied a single
enhancing factor. Because I believe the trial judge is “closer to the case,” I would prefer to
remand this case to the trial court for resentencing. I do not have that option as a result of
my other two colleagues’ decisions. Therefore, with the trial court not having a presumption
of correctness, I have reviewed the case de novo and, after giving consideration to the
principles of sentencing, have concluded that the defendant’s appropriate sentence is two
years. The result that I reached is the same reached by Judge Glenn’s opinion announcing
the decision of the court. However, I think Judge Woodall has expressed appropriate
concerns about the language contained in that opinion.




                                                   _________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE